      Casebelow
The order  18-00562-SMT
                 is herebyDoc 41 Filed 12/20/18
                           signed.                Entered 12/20/18 09:39:18   Desc Main
                                  Document     Page 1 of 1
     Signed: December 19 2018




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

       IN RE
       RICHARD ANTHONY MCDONALD                   :   Chapter 13 Case No. 18-00562 SMT
          Debtor
                                    ORDER OF DISMISSAL

             Upon consideration of the Trustee’s Motion to Dismiss based on

       denial of confirmation, it is,

             ORDERED, that the above-captioned matter be and the same is hereby

       dismissed pursuant to 11 U.S.C. §1307.



       cc:

       Richard Anthony McDonald
       3471 24th Street, SE
       Washington, DC 20020

       Augustus T. Curtis, Esq.
       2600 Tower Oaks Blvd, Suite 103
       Rockville, MD 20852

       Nancy Spencer Grigsby
       185 Admiral Cochrane Dr, Suite 240
       Annapolis, MD 21401



       All Entities on Mailing List
